UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH Global Core Select BBH Partner Fund – International Equity BBH Limited Duration Fund BBH Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:October 31 Date of reporting period:January 31, 2017 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS January 31, 2017 (unaudited) Shares Value COMMON STOCKS (95.0%) BASIC MATERIALS (4.8%) Celanese Corp. (SeriesA) Praxair, Inc. Total Basic Materials COMMUNICATIONS (18.8%) Alphabet, Inc. (ClassC)1 Comcast Corp. (ClassA) Discovery Communications, Inc. (ClassC)1 Liberty Global, Plc. (Series C)1 Total Communications CONSUMER CYCLICAL (5.2%) Bed, Bath & Beyond, Inc. Liberty Interactive Corp. QVC Group (ClassA)1 Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (30.3%) Dentsply Sirona, Inc. Diageo, Plc.ADR FleetCor Technologies, Inc.1 Henry Schein, Inc.1 Nestle SAADR Nielsen Holdings, Plc. Novartis AGADR PayPal Holdings, Inc.1 Perrigo Co., Plc. Unilever NV(NY Shares) Zoetis, Inc. Total Consumer Non-Cyclical FINANCIALS (20.8%) Berkshire Hathaway, Inc. (Class A)1 Progressive Corp. US Bancorp Wells Fargo & Co. Total Financials INDUSTRIALS (1.6%) Waste Management, Inc. Total Industrials TECHNOLOGY (13.5%) Microsoft Corp. Oracle Corp. Shares Value COMMON STOCKS (continued) TECHNOLOGY (continued) QUALCOMM, Inc. Total Technology Total Common Stocks (Identified cost $2,141,076,098) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (3.1%) National Australia Bank (Agreement dated 1/31/17 collateralized by U.S. Treasury Notes 2.125%, due 08/31/20, original par $104,375,000, valued at $107,100,000). 02/01/17 0.450% Total Repurchase Agreements (Identified cost $105,000,000) U.S. TREASURY BILLS (2.2%) U.S. Treasury Bill2 04/06/17 Total U.S. Treasury Bills (Identified cost $74,932,000) TOTAL INVESTMENTS (Identified cost $2,321,008,098)3 100.3% LIABILITIES IN EXCESS OF CASH AND OTHER ASSETS (0.3)% NET ASSETS 100.0% 1 Non-income producing security. 2 Security issued with a zero coupon. Income is recognized through accretion of discount. 3 The aggregate cost for federal income tax purposes is $2,321,008,098, the aggregate gross unrealized appreciation is $1,080,066,036, and the aggregate gross unrealized depreciation is $43,213,996, resulting in net unrealized appreciation of $1,036,852,040. Abbreviations: ADR − American Depositary Receipt. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2017. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2017 Common Stocks: Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Financials – – Industrials – – Technology – – Repurchase Agreements – – U.S. Treasury Bills – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during theperiod ended January 31, 2017. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Shares Value COMMON STOCKS (93.8%) CANADA (1.4%) FINANCIALS Intact Financial Corp. $1,644,390 Total Canada FRANCE (8.3%) COMMUNICATIONS JCDecaux S.A. CONSUMER NON-CYCLICAL Sanofi DIVERSIFIED Wendel S.A. Total France GERMANY (3.2%) BASIC MATERIALS Brenntag AG Fuchs Petrolub SE Total Germany IRELAND (2.4%) CONSUMER NON-CYCLICAL Perrigo Co., Plc. Total Ireland ITALY (2.8%) CONSUMER NON-CYCLICAL Davide Campari-Milano SpA Total Italy NETHERLANDS (3.4%) CONSUMER NON-CYCLICAL Heineken Holding NV Unilever NV Total Netherlands SWEDEN (0.4%) FINANCIALS Svenska Handelsbanken AB (ClassA) Total Sweden SWITZERLAND (7.7%) CONSUMER NON-CYCLICAL Nestle SA Shares Value COMMON STOCKS (continued) SWITZERLAND (continued) CONSUMER NON-CYCLICAL (continued) Novartis AG Total Switzerland UNITED KINGDOM (16.0%) COMMUNICATIONS Liberty Global, Plc. (Series C)1 CONSUMER NON-CYCLICAL Aggreko, Plc. Diageo, Plc. Nielsen Holdings, Plc. Reckitt Benckiser Group, Plc. INDUSTRIALS Rotork, Plc. Total United Kingdom UNITED STATES (48.2%) BASIC MATERIALS Celanese Corp. (Series A) Praxair, Inc. COMMUNICATIONS Alphabet, Inc. (ClassC)1 Discovery Communications, Inc. (ClassC)1 CONSUMER CYCLICAL Bed, Bath & Beyond, Inc. Liberty Interactive Corp. QVC Group (ClassA)1 Wal-Mart Stores, Inc. CONSUMER NON-CYCLICAL FleetCor Technologies, Inc.1 PayPal Holdings, Inc.1 Zoetis, Inc. FINANCIALS Wells Fargo & Co. TECHNOLOGY Microsoft Corp. Oracle Corp. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Shares Value COMMON STOCKS (continued) UNITED STATES (continued) TECHNOLOGY (continued) QUALCOMM, Inc. Total United States Total Common Stocks (Identified cost $94,016,434) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (4.8%) $ 5,500,000 National Australia Bank (Agreement dated 1/31/2017 collateralized by U.S. Treasury Note 2.125%, due 08/31/20, original par $5,470,000, valued at $ 5,610,000). 02/01/17 0.450% Total Repurchase Agreements (Identified cost $5,500,000) TOTAL INVESTMENTS (Identified cost $99,516,434)2 98.6% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 1.4% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $99,516,434, the aggregate gross unrealized appreciation is $19,510,829, and the aggregate gross unrealized depreciation is $5,770,563, resulting in net unrealized appreciation of $13,740,266. The BBH Global Core Select Fund’s (the “Fund”) country diversification is based on the respective security’s country of incorporation. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) FAIR VALUE MEASUREMENTS The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives and foreign equity securities whose values could be impacted by events occurring before the Fund’s pricing time, but after the close of the securities’ primary markets and are, therefore, fair valued according to procedures adopted by the Board of Trustees. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2017. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January31,2017 Common Stocks: Basic Materials $– Communications – Consumer Cyclical – – Consumer Non-Cyclical – Diversified – – Financials – Industrials – – Technology – – Repurchase Agreements – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January 31, 2017. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH PARTNER FUND – INTERNATIONAL EQUITY (formerly the BBH International Equity Fund) PORTFOLIO OF INVESTMENTS January 31, 2017 (unaudited) Shares Value COMMON STOCKS (97.0%) AUSTRALIA (2.8%) CONSUMER NON-CYCLICAL Cochlear, Ltd. CSL, Ltd. FINANCIALS QBE Insurance Group, Ltd. Total Australia BERMUDA (1.6%) DIVERSIFIED Jardine Matheson Holdings, Ltd. Total Bermuda DENMARK (3.1%) BASIC MATERIALS Novozymes AS (ClassB) CONSUMER NON-CYCLICAL Coloplast AS (ClassB) ISS AS Novo Nordisk AS (ClassB) Total Denmark FINLAND (1.0%) INDUSTRIALS Kone OYJ (ClassB) Total Finland FRANCE (9.2%) BASIC MATERIALS Air Liquide SA CONSUMER CYCLICAL LVMH Moet Hennessy Louis Vuitton SE CONSUMER NON-CYCLICAL Danone SA Essilor International SA L'Oreal SA Sanofi ENERGY Total SA FINANCIALS Societe Generale SA Shares Value COMMON STOCKS (continued) FRANCE (continued) INDUSTRIALS Cie de Saint-Gobain Total France GERMANY (6.7%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG Bayerische Motoren Werke AG Bayerische Motoren Werke AG (Preference Shares) Daimler AG (ClassRegistered) FINANCIALS Allianz SE TECHNOLOGY SAP SE Total Germany HONG KONG (6.9%) COMMUNICATIONS China Mobile, Ltd. ENERGY CNOOC, Ltd. FINANCIALS AIA Group, Ltd. Hang Lung Properties, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Total Hong Kong ITALY (1.9%) ENERGY ENI SpA UTILITIES Enel SpA Total Italy JAPAN (21.2%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. BBH PARTNER FUND – INTERNATIONAL EQUITY (formerly the BBH International Equity Fund) PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Shares Value COMMON STOCKS (continued) JAPAN (continued) COMMUNICATIONS Rakuten, Inc. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. Sekisui Chemical Co., Ltd. Shimano, Inc. Sumitomo Electric Industries, Ltd. Sundrug Co., Ltd. CONSUMER NON-CYCLICAL Kao Corp. Kirin Holdings Co., Ltd. Takeda Pharmaceutical Co., Ltd. ENERGY Inpex Corp. FINANCIALS Daito Trust Construction Co., Ltd. Tokio Marine Holdings, Inc. INDUSTRIALS Daikin Industries, Ltd. FANUC Corp. Hoya Corp. Keyence Corp. Kyushu Railway Co.1 Mitsubishi Electric Corp. Murata Manufacturing Co., Ltd. Rinnai Corp. SMC Corp. TECHNOLOGY Canon, Inc. Tokyo Electron, Ltd. Total Japan JERSEY (1.0%) CONSUMER NON-CYCLICAL Experian, Plc. Total Jersey Shares Value COMMON STOCKS (continued) NETHERLANDS (1.0%) CONSUMER NON-CYCLICAL Koninklijke Ahold NV Total Netherlands SINGAPORE (2.8%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS Ascendas Real Estate Investment Trust United Overseas Bank, Ltd. INDUSTRIALS SembCorp Industries, Ltd. Total Singapore SPAIN (3.4%) COMMUNICATIONS Telefonica SA CONSUMER CYCLICAL Industria de Diseno Textil SA FINANCIALS Banco Santander SA UTILITIES Iberdrola SA Interim1 Iberdrola SA Total Spain SWEDEN (2.5%) COMMUNICATIONS Telefonaktiebolaget LM Ericsson (ClassB) Telia Co. AB CONSUMER CYCLICAL Hennes & Mauritz AB (ClassB) Total Sweden SWITZERLAND (12.7%) BASIC MATERIALS Givaudan SA Syngenta AG CONSUMER NON-CYCLICAL Nestle SA Novartis AG Roche Holding AG Shares Value COMMON STOCKS (continued) SWITZERLAND (continued) CONSUMER NON-CYCLICAL (continued) SGS SA FINANCIALS Zurich Insurance Group AG1 INDUSTRIALS ABB, Ltd.1 Kuehne + Nagel International AG Total Switzerland TAIWAN (2.1%) TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.ADR Total Taiwan UNITED KINGDOM (17.1%) COMMUNICATIONS Pearson, Plc. CONSUMER CYCLICAL Compass Group, Plc. Kingfisher, Plc. Whitbread, Plc. CONSUMER NON-CYCLICAL Aggreko, Plc. Diageo, Plc. G4S, Plc. GlaxoSmithKline, Plc. Intertek Group, Plc. Reckitt Benckiser Group, Plc. Smith & Nephew, Plc. Tesco, Plc.1 Unilever, Plc. ENERGY Amec Foster Wheeler, Plc. BP, Plc. Royal Dutch Shell, Plc. (ClassA) Royal Dutch Shell, Plc. (ClassB) FINANCIALS Lloyds Banking Group, Plc. Shares Value COMMON STOCKS (continued) UNITED KINGDOM (continued) UTILITIES National Grid, Plc. Total United Kingdom Total Common Stocks (Identified cost $833,007,101) TOTAL INVESTMENTS (Identified cost $833,007,101)2 97.0% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 3.0% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $833,007,101, the aggregate gross unrealized appreciation is $237,931,241, and the aggregate gross unrealized depreciation is $101,494,268, resulting in net unrealized appreciation of $136,436,973. BBH International Equity Fund’s (the “Fund”) country diversification is based on the respective security’s country of incorporation. Abbreviations: ADR − American Depositary Receipt. BBH PARTNER FUND – INTERNATIONAL EQUITY (formerly the BBH International Equity Fund) PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) FAIR VALUE MEASUREMENTS The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives and foreign equity securities whose values could be impacted by events occurring before the Fund’s pricing time, but after the close of the securities’ primary markets and are, therefore, fair valued according to procedures adopted by the Board of Trustees. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or nontransferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH PARTNER FUND – INTERNATIONAL EQUITY (formerly the BBH International Equity Fund) PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2017. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2017 Common Stocks: Australia $– $– Bermuda – – Denmark – – Finland – – France – – Germany – – Hong Kong – – Italy – – Japan – – Jersey – – Netherlands – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January 31, 2017. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS January 31, 2017 (unaudited) Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (26.7%) AIM Aviation Finance, Ltd.2015-1A1 02/15/40 4.213% Alterna Funding I LLC2014-1A1 02/15/21 AmeriCredit Automobile Receivables Trust2013-3 06/10/19 AXIS Equipment Finance Receivables III LLC2015-1A1 03/20/20 AXIS Equipment Finance Receivables IV LLC2016-1A1 11/20/21 BCC Funding VIII LLC2014-1A1 06/20/20 BCC Funding X LLC2015-11 10/20/20 BCC Funding XIII LLC2016-11 12/20/21 Capital Auto Receivables Asset Trust2013-2 04/22/19 Capital Auto Receivables Asset Trust 2013-21 01/20/22 Capital Auto Receivables Asset Trust2013-3 10/22/18 Carlyle Global Market Strategies Commodities Funding, Ltd.2014-1A1,2,3 10/15/21 Cazenovia Creek Funding I LLC2015-1A1 12/10/23 CCG Receivables Trust2014-11 11/15/21 Chase Issuance Trust2016-A6 01/15/20 Chesterfield Financial Holdings LLC2014-1A1 12/15/34 CIT Equipment Collateral2014-VT11 10/21/19 Citibank Credit Card Issuance Trust2014-A8 04/09/20 Citibank Credit Card Issuance Trust2017-A2 01/19/21 Credit Acceptance Auto Loan Trust2014-1A1 10/15/21 Credit Acceptance Auto Loan Trust2014-1A1 04/15/22 Credit Acceptance Auto Loan Trust2014-2A1 09/15/22 Credit Acceptance Auto Loan Trust2015-1A1 01/17/23 Credit Acceptance Auto Loan Trust2016-2A1 11/15/23 Drive Auto Receivables Trust 2015-BA1 07/15/21 Eagle I, Ltd.2014-1A1 12/15/39 ECAF I, Ltd.2015-1A1 06/15/40 Elm Trust2016-1A1 06/20/25 Emerald Aviation Finance, Ltd.2013-11 10/15/38 Engs Commercial Finance Trust2015-1A1 10/22/21 Enterprise Fleet Financing LLC2016-21 02/22/22 Enterprise Fleet Financing LLC2017-11 07/20/22 FNA Trust2015-11 12/10/23 Ford Credit Auto Owner Trust2014-21 04/15/26 Foursight Capital Automobile Receivables Trust 2015-11 01/15/21 FRS I LLC2013-1A1 04/15/43 Global Container Assets, Ltd.2015-1A1 02/05/30 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 Hertz Vehicle Financing LLC2011-1A1 03/25/18 Hyundai Auto Receivables Trust2013-B 02/15/19 Lendmark Funding Trust 2016-A1 08/21/23 Lendmark Funding Trust 2016-2A1 04/21/25 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) MCA Fund I Holding LLC2014-11,2 08/15/24 2.538% MMAF Equipment Finance LLC2012-AA1 10/10/18 Nations Equipment Finance Funding II LLC2014-1A1 07/20/18 Nations Equipment Finance Funding III LLC2016-1A1 02/20/21 Navitas Equipment Receivables LLC2015-11 11/15/18 Navitas Equipment Receivables LLC2016-11 06/15/21 NCF Dealer Floorplan Master Trust2014-1A1,2 10/20/20 New Mexico State Educational Assistance Foundation 2013-12 01/02/25 Newtek Small Business Loan Trust2010-11,2 02/25/41 NextGear Floorplan Master Owner Trust2014-1A1 10/15/19 NextGear Floorplan Master Owner Trust2015-1A1 07/15/19 NextGear Floorplan Master Owner Trust2015-1A1,2 07/15/19 NextGear Floorplan Master Owner Trust2016-2A1 09/15/21 NRZ Advance Receivables Trust Advance Receivables Backed 2016-T11 06/15/49 OnDeck Asset Securitization Trust II LLC2016-1A1 05/17/20 OneMain Financial Issuance Trust2014-1A1 06/18/24 OneMain Financial Issuance Trust2014-2A1 09/18/24 OneMain Financial Issuance Trust2015-1A1 03/18/26 Oxford Finance Funding LLC2014-1A1 12/15/22 Oxford Finance Funding LLC2016-1A1 06/17/24 PFS Tax Lien Trust2014-11 05/15/29 Progreso Receivables Funding IV LLC2015-B1 07/28/20 ReadyCap Lending Small Business Loan Trust2015-12 12/25/38 Santander Drive Auto Receivables Trust2013-2 03/15/19 Santander Drive Auto Receivables Trust 2015-3 04/15/20 Santander Drive Auto Receivables Trust 2015-3 01/15/21 Shenton Aircraft Investment I, Ltd.2015-1A1 10/15/42 SMART Trust2013-2US 02/14/19 SMART Trust2015-1US 09/14/18 Spirit Master Funding LLC2014-4A1 01/20/45 Spirit Master Funding VII LLC2013-1A1 12/20/43 Springleaf Funding Trust2014-AA1 12/15/22 SPS Servicer Advance Receivables Trust Advance Receivables Backed Notes2016-T21 11/15/49 STORE Master Funding LLC2013-1A1 03/20/43 STORE Master Funding LLC2013-2A1 07/20/43 STORE Master Funding LLC2013-3A1 11/20/43 TAL Advantage V LLC2014-2A1 05/20/39 TAL Advantage V LLC2014-3A1 11/21/39 Tax Ease Funding 2016-1 LLC2016-1A1 06/15/28 Textainer Marine Containers, Ltd.2014-1A1 10/20/39 Trafigura Securitisation Finance, Plc.2014-1A1,2 10/15/18 Turquoise Card Backed Securities, Plc.2012-1A1,2 06/17/19 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) Utah State Board of Regents2011-12 05/01/29 1.735% Westlake Automobile Receivables Trust2015-1A1 11/16/20 Westlake Automobile Receivables Trust2015-2A1 01/15/21 World Financial Network Credit Card Master Trust2014-C 08/16/21 World Financial Network Credit Card Master Trust2016-B 06/15/22 Total Asset Backed Securities (Identified cost $1,554,177,102) COMMERCIAL MORTGAGE BACKED SECURITIES (8.0%) Aventura Mall Trust2013-AVM1,2 12/05/32 BBCMS Trust 2015-RRI1,2 05/15/32 BB-UBS Trust2012-TFT1,2 06/05/30 BHMS Mortgage Trust2014-ATLS1,2 07/05/33 BHMS Mortgage Trust2014-ATLS1,2 07/05/33 BLCP Hotel Trust2014-CLRN1,2 08/15/29 BXHTL Mortgage Trust 2015-JWRZ1,2 05/15/29 CDGJ Commercial Mortgage Trust2014-BXCH1,2 12/15/27 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 CG-CCRE Commercial Mortgage Trust2014-FL21,2 11/15/31 CGGS Commercial Mortgage Trust2016-RNDB1,2 02/15/33 Citigroup Commercial Mortgage Trust2013-SMP1 01/12/30 Commercial Mortgage Pass Through Certificates2013-GAM1 02/10/28 Commercial Mortgage Pass Through Certificates2013-GAM1,2 02/10/28 Commercial Mortgage Pass Through Certificates 2014-TWC1,2 02/13/32 Cosmopolitan Hotel Trust 2016-CSMO A1,2 11/15/33 EQTY 2014-INNS Mortgage Trust1,2 05/08/31 GS Mortgage Securities Corp. Trust 2016-ICE21,2 02/15/33 Hyatt Hotel Portfolio Trust2015-HYT1,2 11/15/29 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 Newtek Small Business Loan Trust 2016-1A1,2 02/25/42 SBA Tower Trust1 12/09/42 SBA Tower Trust1 04/15/43 Wells Fargo Commercial Mortgage Trust2014-TISH1,2 02/15/27 BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Principal Amount Maturity Date Interest Rate Value COMMERCIAL MORTGAGE BACKED SECURITIES (continued) WFCG Commercial Mortgage Trust2015-BXRP1,2 11/15/29 1.889% WFCG Commercial Mortgage Trust2015-BXRP1,2 11/15/29 Total Commercial Mortgage Backed Securities (Identified cost $464,024,986) CORPORATE BONDS (29.2%) AUTO MANUFACTURERS (1.4%) Daimler Finance North America LLC1 03/10/17 Ford Motor Credit Co. LLC 01/16/18 General Motors Co. 10/02/18 General Motors Financial Co., Inc. 09/25/17 BANKS (9.1%) ANZ New Zealand (Int'l), Ltd., London Branch1 02/01/19 Bank of America Corp. 09/01/17 BNZ International Funding Ltd.1 03/02/21 Caisse Centrale Desjardins1 09/12/17 Citigroup Capital XIII2,4 10/30/40 Citigroup, Inc.2 09/01/23 FNBC 1993-A Pass Through Trust 01/05/18 Goldman Sachs Group, Inc.2 06/04/17 Goldman Sachs Group, Inc. 04/01/18 JPMorgan Chase & Co. 02/15/17 JPMorgan Chase & Co. 08/15/17 JPMorgan Chase & Co. 03/01/18 Merrill Lynch Capital Trust I2,4 12/15/86 Mitsubishi UFJ Trust & Banking Corp.1 10/16/17 Morgan Stanley 04/25/18 National Australia Bank Ltd. 07/12/19 Royal Bank of Canada 04/15/19 Skandinaviska Enskilda Banken AB 03/15/21 State Street Corp. 05/15/18 Svenska Handelsbanken AB 04/04/17 Toronto-Dominion Bank 04/07/21 Wells Fargo Bank N.A. 01/22/18 Wells Fargo Bank N.A. 05/24/19 Westpac Banking Corp. 12/01/17 BEVERAGES (1.7%) Anheuser-Busch InBev Finance, Inc. 02/01/19 Anheuser-Busch InBev Finance, Inc. 02/01/21 Diageo Capital, Plc. 05/11/17 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) COMMERCIAL SERVICES (0.6%) Experian Finance, Plc.1 06/15/17 2.375% United Rentals North America, Inc. 07/15/23 COMPUTERS (0.4%) Diamond 1 Finance Corp./ Diamond 2 Finance Corp.1 06/15/21 Diamond 1 Finance Corp./ Diamond 2 Finance Corp.1 06/15/23 COSMETICS/PERSONAL CARE (0.3%) Avon Products, Inc. 03/15/20 DIVERSIFIED FINANCIAL SERVICES (3.5%) AA Aircraft Financing 2013-1 LLC1 11/01/19 Ahold Lease Series 2001-A-1 Pass Through Trust 01/02/20 Air Lease Corp. 04/01/17 Air Lease Corp. 09/04/18 Alliance Data Systems Corp.1 12/01/17 Alliance Data Systems Corp.1 04/01/20 Alliance Data Systems Corp.1 11/01/21 Alliance Data Systems Corp.1 08/01/22 Athene Global Funding1 10/23/18 Athene Global Funding1 01/25/22 Credit Acceptance Corp. 02/15/21 Doric Nimrod Air Alpha 2013-1 Pass Through Trust1 05/30/25 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 (Class A) Pass Through Trust1 11/30/24 Drawbridge Special Opportunities Fund1 08/01/21 Murray Street Investment Trust I 03/09/17 ELECTRIC (0.5%) TransAlta Corp. 06/03/17 TransAlta Corp. 05/15/18 HEALTHCARE-PRODUCTS (0.2%) Mallinckrodt International Finance S.A. 04/15/18 Mallinckrodt International Finance S.A. / Mallinckrodt CB LLC1 04/15/20 HEALTHCARE-SERVICES (0.5%) UnitedHealth Group, Inc. 07/16/18 INSURANCE (2.3%) Fairfax Financial Holdings, Ltd.1 05/15/21 Pricoa Global Funding I1 08/18/17 Sirius International Group, Ltd.1 11/01/26 Vitality Re V, Ltd.1,2 01/07/20 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) INSURANCE (continued) Vitality Re VIII Ltd.1,2 01/08/22 2.263% INTERNET (0.3%) Expedia, Inc. 08/15/20 INVESTMENT COMPANIES (1.4%) Ares Capital Corp. 11/30/18 Ares Capital Corp. 01/19/22 FS Investment Corp. 01/15/20 PennantPark Investment Corp. 10/01/19 MACHINERY-CONSTRUCTION & MINING (0.3%) Caterpillar Financial Services Corp. 01/10/20 MEDIA (0.3%) TEGNA, Inc. 10/15/19 MINING (0.1%) Freeport-McMoRan, Inc.1 11/15/20 OIL & GAS (0.2%) Odebrecht Drilling Norbe VII/IX, Ltd.1 06/30/22 Odebrecht Offshore Drilling Finance, Ltd.1 10/01/23 PHARMACEUTICALS (1.0%) AbbVie, Inc. 05/14/18 AbbVie, Inc. 05/14/20 AbbVie, Inc. 05/14/21 GlaxoSmithKline Capital, Inc. 05/15/18 Pfizer, Inc. 03/30/17 PIPELINES (1.2%) Enterprise Products Operating LLC 09/15/17 Spectra Energy Capital LLC 10/01/19 TransCanada PipeLines, Ltd. 11/09/17 TransCanada PipeLines, Ltd. 01/15/19 REAL ESTATE (0.8%) Prologis International Funding II SA1 02/15/20 Vonovia Finance BV1 10/02/17 REAL ESTATE INVESTMENT TRUSTS (1.2%) Digital Realty Trust LP 10/01/20 Select Income REIT 02/01/22 Welltower, Inc. 09/15/17 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) REAL ESTATE INVESTMENT TRUSTS (continued) Welltower, Inc. 03/15/18 2.250% RETAIL (0.4%) Wal-Mart Stores, Inc2. 06/01/18 TELECOMMUNICATIONS (1.2%) BellSouth LLC1 04/26/21 British Telecommunications, Plc. 01/15/18 Sprint Spectrum Co. LLC / Sprint Spectrum Co. II LLC / Sprint Spectrum Co. III LLC1 03/20/23 TRUCKING & LEASING (0.3%) Park Aerospace Holdings Ltd.1 08/15/22 Total Corporate Bonds (Identified cost $1,699,811,183) LOAN PARTICIPATIONS AND ASSIGNMENTS (8.2%) Aria Energy Operating LLC2 05/27/22 Astoria Energy LLC Term B2 12/24/21 AT&T, Inc. Term A2 03/02/18 Avolon TLB Borrower 1 (Luxembourg) S.a r.l Term B22 01/20/22 Charter Communications Operating LLC (CCO Safari LLC) Term H2 01/15/22 Dell International LLC Term A22 09/07/21 Dell International LLC Term B2 09/07/23 Delos Finance S.a.r.l2 10/06/23 Eastern Power LLC(TPF II LC, LLC)2 10/02/21 Entergy Rhode Island Energy LP Term B2 12/19/22 HCA, Inc. Term B62 03/17/23 Mallinckrodt International Finance S.A. Term B2 03/19/21 Mallinckrodt International Finance S.A. Term B12 03/19/21 Medtronic, Inc.2 01/26/18 RPI Finance Trust Term B52 10/14/22 Sprint Communications, Inc.2 02/02/24 Verizon Communications, Inc.2 07/31/19 Western Digital Corporation Term B12 04/29/23 Total Loan Participations and Assignments (Identified cost $473,907,739) MUNICIPAL BONDS (7.2%) Baylor Health Care System, Revenue Bonds2 11/15/25 Butler County General Authority, Revenue Bonds, AGM5 02/07/17 California Statewide Communities Development Authority, Revenue Bonds5 02/07/17 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Charlotte-Mecklenburg Hospital Authority, Revenue Bonds5 02/01/17 0.580% City of Charlotte, North Carolina, Certificates of Participation5 02/07/17 City of New York, General Obligation Bonds5 02/07/17 City of New York, General Obligation Bonds5 02/07/17 City of Portland, Oregon, General Obligation Bonds2 06/01/19 City of Portland, Oregon, General Obligation Bonds2 06/01/19 Connecticut State Health & Educational Facility Authority, Revenue Bonds5 02/01/17 County of Franklin, Ohio, Revenue Bonds5 02/07/17 Illinois Finance Authority, Revenue Bonds5 02/07/17 New Jersey Economic Development Authority, Revenue Bonds, AGM6 02/15/18 New Jersey Economic Development Authority, Revenue Bonds, NPFG6 02/15/17 New Jersey Economic Development Authority, Revenue Bonds 06/15/20 New York City Water & Sewer System, Revenue Bonds5 02/01/17 New York State Energy Research & Development Authority, Revenue Bonds, NPFG2 12/01/20 New York State Housing Finance Agency, Revenue Bonds5 02/07/17 New York State Housing Finance Agency, Revenue Bonds5 02/07/17 Ohio Higher Educational Facility Commission, Revenue Bonds5 02/01/17 Pennsylvania Industrial Development Authority, Revenue Bonds1 07/01/21 School District of Philadelphia, General Obligation Bonds 09/01/17 School District of Philadelphia, General Obligation Bonds 09/01/18 State of California, General Obligation Bonds5 02/01/17 State of Illinois, General Obligation Bonds 03/01/17 Tobacco Settlement Financing Corp., Revenue Bonds6 06/01/41 Total Municipal Bonds (Identified cost $415,681,063) U.S. GOVERNMENT AGENCY OBLIGATIONS (2.2%) Federal Home Loan Bank Discount Notes6 02/24/17 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 04/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 12/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 01/01/37 Principal Amount Maturity Date Interest Rate Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 02/01/37 2.914% Federal National Mortgage Association (FNMA) 07/01/35 Federal National Mortgage Association (FNMA) 11/01/35 Federal National Mortgage Association (FNMA)2 07/01/36 Federal National Mortgage Association (FNMA)2 09/01/36 Federal National Mortgage Association (FNMA)2 01/01/37 Federal National Mortgage Association (FNMA) 08/01/37 Federal National Mortgage Association (FNMA) 08/01/37 Federal National Mortgage Association (FNMA) 06/01/40 Government National Mortgage Association (GNMA)2 08/20/29 Total U.S. Government Agency Obligations (Identified cost $124,084,798) CERTIFICATES OF DEPOSIT (4.5%) Bank of Nova Scotia2 05/30/17 Canadian Imperial Bank of Commerce2 08/31/17 Skandinaviska Enskilda Banken AB2 05/31/17 Svenska Handelsbanken AB2 05/30/17 Toronto-Dominion Bank2 09/01/17 Total Certificates of Deposit (Identified cost $257,900,000) U.S. TREASURY BILLS (11.7%) U.S. Treasury Bill6 03/09/17 U.S. Treasury Bill6 03/16/17 U.S. Treasury Bill6 04/13/17 U.S. Treasury Bill6 04/20/17 U.S. Treasury Bill6 05/04/17 U.S. Treasury Bill6 05/11/17 U.S. Treasury Bill6 05/18/17 U.S. Treasury Bill6 06/08/17 U.S. Treasury Bill6,7 06/15/17 U.S. Treasury Bill6 08/17/17 Total U.S. Treasury Bills (Identified cost $678,987,196) TOTAL INVESTMENTS (Identified cost $5,668,574,067)8 97.7% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 2.3% NET ASSETS 100.0% 1 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at January 31, 2017 was $ 2,271,965,832 or 39.3% of net assets. Unless otherwise noted, these securities are not considered illiquid. 2 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the January 31, 2017 coupon or interest rate. 3 The Fund’s Investment Adviser has deemed this security to be illiquid upon the SEC definition of an illiquid security. 4 Trust preferred security. 5 Variable rate demand note. The maturity date reflects the demand repayment dates. The interest rate changes on specific dates (such as coupon or interest payment date). The yield shown represents the coupon or interest rate as of January 31, 2017. 6 Security issued with zero coupon. Income is recognized through accretion of discount. 7 All or a portion of this security is held at the broker as collateral for open futures contracts. 8 The aggregate cost for federal income tax purposes is $5,668,574,067, the aggregate gross unrealized appreciation is $21,196,746 and the aggregate gross unrealized depreciation is $37,211,343, resulting in net unrealizeddepreciation of $16,014,597. Abbreviations: AGM − Assured Guaranty Municipal Corp. FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. NPFG − National Public Finance Guarantee Corporation. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Limited Duration Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2017. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level2)* SignificantUnobservable Inputs (Level3)* Balance as of January31, 2017 Asset Backed Securities $ – Commercial Mortgage Backed Securities – – Corporate Bonds – Loan Participations and Assignments – – Municipal Bonds – – U.S. Government Agency Obligations – – Certificates of Deposit – – U.S. Treasury Bills – – Total Investments, at value Other Financial Instruments, at value Financial Futures Contracts $ 977,051 $– $– Other Financial Instruments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January 31, 2017. The following is a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining fair value during the period ended January 31, 2017: Asset backed Securities Balance as of October 31, 2016 $ Purchases − Sales / Paydowns Realized gains (losses) Change in unrealized appreciation (depreciation) Amortization Balance as of January 31, 2017 $ The Fund’s investments classified as Level 3 were valued using a model approach, including the Fund’s assumptions in determining their fair value. B. FINANCIAL FUTURES CONTRACTS The following futures contracts were open at January 31, 2017: BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) The following futures contracts were open at January 31, 2017: Description Number of Contracts Expiration Date Market Value Notional Amount Unrealized Gain/(Loss) Contracts to Sell: U.S. Treasury 2-Year Notes March 2017 U.S. Treasury 5-Year Notes March 2017 BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (99.1%) Alabama (0.4%) Alabama 21st Century Authority, Revenue Bonds 06/01/21 5.000% Total Alabama Arizona (1.3%) Salt Verde Financial Corp., Revenue Bonds 12/01/19 Salt Verde Financial Corp., Revenue Bonds 12/01/22 Salt Verde Financial Corp., Revenue Bonds 12/01/32 Total Arizona California (14.1%) Anaheim City School District, General Obligation Bonds AGM, NPFG1 08/01/29 California Statewide Communities Development Authority, Revenue Bonds2 11/01/33 Coast Community College District, General Obligation Bonds, AGM1 08/01/27 Golden State Tobacco Securitization Corp., Revenue Bonds, AGM1 06/01/25 Golden State Tobacco Securitization Corp., Revenue Bonds, AMBAC1 06/01/27 Grossmont Healthcare District, General Obligation Bonds, AMBAC1 07/15/26 Grossmont Healthcare District, General Obligation Bonds, AMBAC1 07/15/28 La Mesa-Spring Valley School District, General Obligation Bonds, NPFG1 08/01/26 Long Beach Bond Finance Authority, Revenue Bonds 11/15/19 Long Beach Bond Finance Authority, Revenue Bonds 11/15/22 Long Beach Bond Finance Authority, Revenue Bonds2 11/15/27 Monterey Peninsula Community College District, General Obligation Bonds1 08/01/26 Napa Valley Community College District, General Obligation Bonds, NPFG1 08/01/27 Santa Ana Unified School District, General Obligation Bonds, NPFG1 08/01/24 Ukiah Unified School District, General Obligation Bonds, NPFG1 08/01/24 Ukiah Unified School District, General Obligation Bonds, NPFG1 08/01/25 Ukiah Unified School District, General Obligation Bonds, NPFG1 08/01/29 Total California Connecticut (2.3%) Connecticut Housing Finance Authority, Revenue Bonds 05/15/22 Connecticut Housing Finance Authority, Revenue Bonds 11/15/22 Connecticut Housing Finance Authority, Revenue Bonds 11/15/23 State of Connecticut, General Obligation Bonds, AMBAC2 06/01/17 State of Connecticut, General Obligation Bonds2 03/01/25 Total Connecticut BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Florida (3.3%) County of Broward Airport System, Revenue Bonds 10/01/25 5.000% County of Hillsborough Solid Waste & Resource Recovery, Revenue Bonds 09/01/24 Hillsborough County Aviation Authority, Revenue Bonds 10/01/25 Hillsborough County Aviation Authority, Revenue Bonds 10/01/26 Pinellas County Health Facilities Authority, Revenue Bonds, NPFG2 11/15/23 Total Florida Illinois (4.1%) Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Transit Authority, Revenue Bonds, AGC 06/01/17 Chicago Transit Authority, Revenue Bonds, AGC 06/01/19 Chicago Transit Authority, Revenue Bonds 06/01/19 Chicago Transit Authority, Revenue Bonds, AGC 06/01/22 Chicago Transit Authority, Revenue Bonds, AGC 06/01/23 Chicago Transit Authority, Revenue Bonds, AGC 06/01/24 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/21 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/23 Total Illinois Indiana (2.2%) Indiana Housing & Community Development Authority, Revenue Bonds, FHLMC, FNMA, GNMA 01/01/22 Indiana Housing & Community Development Authority, Revenue Bonds, FHLMC, FNMA, GNMA 07/01/38 Total Indiana Kansas (0.5%) City of La Cygne, Revenue Bonds, NPFG2 04/15/27 City of St. Marys, Revenue Bonds, NPFG2 04/15/32 City of Wamego, Revenue Bonds, NPFG2 04/15/32 Total Kansas Maryland (1.5%) County of Baltimore, General Obligation Bonds 08/01/23 Total Maryland Massachusetts (4.5%) Commonwealth of Massachusetts, Revenue Bonds, AGM2 06/01/17 Commonwealth of Massachusetts, General Obligation Bonds, AGM2 11/01/19 Commonwealth of Massachusetts, Revenue Bonds, AGM2 06/01/22 Massachusetts Clean Water Trust, Revenue Bonds2 08/01/23 Massachusetts Housing Finance Agency, Revenue Bonds 12/01/21 Total Massachusetts BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Michigan (4.4%) Detroit City School District, General Obligation Bonds, FGIC 05/01/20 6.000% Detroit City School District, General Obligation Bonds, FGIC 05/01/21 6.000 Detroit City School District, General Obligation Bonds, 05/01/23 5.000 Detroit City School District, General Obligation Bonds, BHAC, FGIC 05/01/25 5.250 Detroit City School District, General Obligation Bonds, AGM 05/01/27 Detroit City School District, General Obligation Bonds, AGM 05/01/29 Detroit City School District, General Obligation Bonds, AGM 05/01/30 5.250 Michigan Finance Authority, Revenue Bonds, FGIC 05/01/19 5.000 Total Michigan Missouri (0.7%) Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds, AMBAC2 06/01/31 Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds, AMBAC2 06/01/31 Total Missouri Montana (0.5%) Montana Board of Housing, Revenue Bonds 12/01/43 Total Montana Nebraska (0.5%) Central Plains Energy Project, Revenue Bonds 09/01/27 Total Nebraska New Jersey (19.7%) New Jersey Economic Development Authority, Revenue Bonds 06/15/23 New Jersey Transit Corp., Revenue Bonds 09/15/19 New Jersey Transit Corp., Revenue Bonds 09/15/20 New Jersey Transit Corp., Revenue Bonds 09/15/21 New Jersey Transportation Trust Fund Authority, Revenue Bonds 12/15/23 New Jersey Transportation Trust Fund Authority, Revenue Bonds1 12/15/26 New Jersey Transportation Trust Fund Authority, Revenue Bonds1 12/15/30 New Jersey Turnpike Authority, Revenue Bonds, NPFG2 01/01/30 New Jersey Turnpike Authority, Revenue Bonds, NPFG2 01/01/30 New Jersey Turnpike Authority, Revenue Bonds, NPFG2 01/01/30 Tobacco Settlement Financing Corp., Revenue Bonds1 06/01/41 Tobacco Settlement Financing Corp., Revenue Bonds1 06/01/41 Total New Jersey New York (13.0%) New York State Dormitory Authority, Revenue Bonds 02/15/25 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 12/01/23 New York State Energy Research & Development Authority, Revenue Bonds, FGIC2 06/01/25 BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) New York (continued) New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 12/01/25 1.933% New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 12/01/25 New York State Energy Research & Development Authority, Revenue Bonds2 07/01/26 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 12/01/26 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 03/01/27 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 07/01/27 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 07/01/27 New York State Energy Research & Development Authority, Revenue Bonds, XLCA2 07/01/29 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC2 05/01/34 Total New York North Carolina (3.5%) County of Mecklenburg, General Obligation Bonds 04/01/24 North Carolina Housing Finance Agency, Revenue Bonds 07/01/39 Total North Carolina Ohio (1.4%) Ohio Higher Educational Facility Commission, Revenue Bonds3 02/01/17 Total Ohio Pennsylvania (4.8%) Allegheny County Airport Authority, Revenue Bonds, FGIC 01/01/22 Allegheny County Airport Authority, Revenue Bonds, FGIC 01/01/23 School District of Philadelphia, General Obligation Bonds 09/01/21 School District of Philadelphia, General Obligation Bonds AGM,FGIC 06/01/24 School District of Philadelphia, General Obligation Bonds 09/01/24 School District of Philadelphia, General Obligation Bonds 09/01/27 Total Pennsylvania South Carolina (2.1%) County of Greenwood, Revenue Bonds, AGM2 10/01/34 Total South Carolina South Dakota (0.6%) Educational Enhancement Funding Corp., Revenue Bonds 06/01/25 Total South Dakota Texas (8.9%) City of Houston Airport System, Revenue Bonds, AGM2 07/01/30 City of Houston Airport System, Revenue Bonds, AGM2 07/01/30 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Texas (continued) City of Houston Airport System, Revenue Bonds, XLCA2 07/01/32 1.552% City of Houston Airport System, Revenue Bonds, XLCA2 07/01/32 City of Houston Airport System, Revenue Bonds, XLCA2 07/01/32 Dallas Love Field, Revenue Bonds 11/01/25 North Texas Tollway Authority, Revenue Bonds, AGC1 01/01/29 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/19 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/20 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/21 Total Texas Washington (3.1%) Port of Seattle, Revenue Bonds 06/01/23 Port of Seattle, Revenue Bonds 06/01/27 Washington State Housing Finance Commission, Revenue Bonds, FHLMC, FNMA, GNMA 12/01/21 Washington State Housing Finance Commission, Revenue Bonds 12/01/22 Washington State Housing Finance Commission, Revenue Bonds, FHLMC, FNMA, GNMA 12/01/22 Total Washington Wisconsin (1.7%) County of Milwaukee Airport Revenue, Revenue Bonds 12/01/28 Public Finance Authority, Revenue Bonds2 07/01/29 Total Wisconsin Total Municipal Bonds (Identified cost $76,608,911) TOTAL INVESTMENTS (Identified cost $76,608,911)4 99.1% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 0.9% NET ASSETS 100.0% 1 Security issued with a zero coupon. Income is recognized through accretion of discount. 2 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the January 31, 2017 coupon or interest rate. 3 Variable rate demand note. The maturity date reflects the demand repayment dates. The interest rate changes on specific dates (such as coupon or interest payment date). The yield shown represents the coupon or interest rate as of January 31, 2017. 4 The aggregate cost for federal income tax purposes is $76,608,911 the aggregate gross unrealized appreciation is $938,009 and the aggregate gross unrealized depreciation is $863,576 resulting in net unrealized appreciationof $74,433. Abbreviations: AGC − Assured Guaranty Corp. AGM − Assured Guaranty Municipal Corp. AMBAC − AMBAC Financial Group, Inc. BHAC − Berkshire Hathaway Assurance Corporation. FGIC − Financial Guaranty Insurance Company. FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. NPFG − National Public Finance Guarantee Corp. XLCA − XL Capital Assurance, Inc. BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2017 (unaudited) FAIR VALUE MEASUREMENTS BBH Intermediate Municipal Bond Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include municipal bonds, investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2017. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2017 Municipal Bonds** $ – $ – $ 76,683,344 Total Investments, at value $ – $ – *The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January 31, 2017. **For geographical breakdown of municipal bond investments, refer to the Portfolio of Investments. Portfolio holdings are shown as of the date indicated. Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/Jean-Pierre Paquin By (Signature and Title)* Jean-Pierre Paquin President - Principal Executive Officer Date:March 30, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Jean-Pierre Paquin Jean-Pierre Paquin President - Principal Executive Officer Date: March 30, 2017 By (Signature and Title)* /s/Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date:March 30, 2017 * Print name and title of each signing officer under his or her signature.
